Name: 88/608/EEC: Commission Decision of 24 November 1988 approving the programme of measures to encourage the development of agriculture in certain regions of Spain, drawn up pursuant to Council Regulation (EEC) No 1118/88 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1988-12-06

 Avis juridique important|31988D060888/608/EEC: Commission Decision of 24 November 1988 approving the programme of measures to encourage the development of agriculture in certain regions of Spain, drawn up pursuant to Council Regulation (EEC) No 1118/88 (Only the Spanish text is authentic) Official Journal L 334 , 06/12/1988 P. 0029 - 0030*****COMMISSION DECISION of 24 November 1988 approving the programme of measures to encourage the development of agriculture in certain regions of Spain, drawn up pursuant to Council Regulation (EEC) No 1118/88 (Only the Spanish version of this text is authentic) (88/608/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1118/88 of 25 April 1988 on a specific common measure to encourage the development of agriculture in certain regions of Spain (1), Whereas, in accordance with Article 1 (3) of the abovementioned Regulation, on 18 July 1988 the Spanish Government forwarded to the Commission the national programme of measures under that Regulation; Whereas, at the request of the Commission pursuant to Article 4 (2) of that Regulation, amendments and clarifications to that programme were forwarded by the Spanish authorities on 5 October 1988; Whereas the abovementioned programme contains all the measures and provisions listed in Article 2 of Regulation (EEC) No 1118/88 to ensure that the objectives laid down in that Regulation are achieved; Whereas the abovementioned Regulation lays down a ceiling of 125 000 hectares which may qualify under the measures to improve agricultural areas managed individually; whereas, however, the programme provides for such measures relating to 159 989 hectares; whereas, in addition, improvement plans in the framework of an overall scheme may only be accepted where the contribution of the recipients amounts to at least 20 % of the total cost; whereas the conditions or eligibility for Community co-financing where the ceilings fixed in the Regulation are exceeded should accordingly be stipulated; Whereas, as concerns investments in rural infrastructures, the construction and improvement of farm roads and local roads used for agriculture and/or forestry must be technically suited to those uses; Whereas the establishment of collective irrigation networks and the execution of drainage works are only eligible for Community co-financing where the latter constitute an indispensible tool for the conversion of production to non-surplus products within the meaning of Article 1a (1) (a) to Council Regulation (EEC) No 797/85 (2), as last amended by Regulation (EEC) No 1137/88 (3); whereas in addition, in accordance with Article 3 (2) of Regulation (EEC) No 1118/88, all programmes are to include information enabling it to be shown that the areas concerned will be used in accordance with the list of products to which production may be converted; whereas the Spanish authorities have given their agreement for a detailed examination enabling compliance with this condition to be verified to be carried out within the follow-up committee set up to assist the Spanish authorities in the execution of the programme; Whereas, in order to streamline implementation of the programme, public expenditure incurred by the Spanish Government from 1 May 1988 may be considered for Community financing in compliance with Regulation (EEC) No 1118/88 and forming part of the measures contained in the implementing programme; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure. HAS ADOPTED THIS DECISION: Article 1 1. The programme of measures to encourage the development of agriculture in certain regions of Spain, forwarded by the Spanish Government on 18 July 1988, is hereby approved pursuant to Regulation (EEC) No 1118/88. 2. The programme is approved subject to the following conditions; - the number of hectares qualifying for the measures for the improvement of agricultural areas managed individually must not exceed the limit laid down for the measure, namely 125 000 hectares and the recipients of the aids must contribute at least 20 % of the total cost of the investment, - the technical characteristics of the farm roads and local roads used for agriculture and/or forestry must be strictly suited to the said purposes, - as regards the establishment of collective irrigation networks and the execution of drainage operations, only projects a detailed examination of which carried out within the follow-up committee enable the Commission to establish that they constitute an indispensable tool for the conversion of production to non-surplus products as provided for in Regulation (EEC) No 1118/88 may be eligible for Community co-financing. Article 2 The membership of the follow-up committee and the contents of the information on progress in the programme pursuant to Articles 8 and 4 respectively of Regulation (EEC) No 1118/88 shall be decided in mutual agreement between the Commission and the Spanish authorities before 31 December 1988. Article 3 Public expenditure incurred by the Spanish Government from 1 May 1988, covering the measures laid down and meeting the conditions specified by the abovementioned programme, shall be considered eligible for Community co-financing in accordance with Regulation (EEC) No 1118/88. Article 4 This Decision is addressed to the kingdom of Spain. Done at Brussels, 24 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 107, 28. 4. 1988, p. 3. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 108, 29. 4. 1988, p. 1.